Citation Nr: 0948017	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1978 to August 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2008 Order, the Court 
endorsed a June 2008 joint motion for remand, vacated the 
portion of the May 2007 Board decision that denied reopening 
for a claim of service connection for a back disability, and 
remanded the matter for compliance with the instructions in 
the joint motion.  The May 2007 Board decision also denied 
two other claims.  These claims were abandoned before the 
Court and are not now before the Board.

In May 2007, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
of the RO in Cleveland, Ohio, which, in pertinent part, 
denied a petition to reopen a claim of service connection for 
a back disability.

The Board remanded this case in September 2008 for additional 
VCAA notice.  It returns now for appellate consideration.

The appellant testified before Decision Review Officers at 
July 2004 and July 2006 hearings at the RO.  Transcripts have 
been associated with the file.


FINDINGS OF FACT

1.  By a December 1979 RO decision, service connection for a 
back disability was denied; the veteran was properly notified 
and given his appellate rights and he did not appeal. 

2.  Evidence received since the December 1979 RO decision is 
new to the claims file but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a back disability was incurred in or aggravated by 
service, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1979 rating decision, denying the claim of 
service connection for a back disability, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a back 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to initial adjudication of the appellant's petition to 
reopen, a letter dated in September 2003 satisfied the duty 
to notify provisions as to the second and third Quartuccio 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

During the pendency of this appeal, the Court issued the 
decision of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to notify 
claimants of the general requirements to reopen a claim and 
the specific grounds of the previous denial.  Here, the 
appellant was sent a VCAA letter in September 2003 in which 
he was advised of the evidence necessary to establish 
entitlement to service connection for a back disability.  The 
letter informed the veteran of the need to submit "new" and 
"material" evidence, but did not mention the basis of the 
prior denial of service connection for a back disability.  In 
the Board's prior decision, the Board found that remaining 
notice, including the content of the adjudications in the 
course of the claim and the veteran's hearings at the RO, was 
sufficient to satisfy Kent notice.  The VA General Counsel 
and the veteran's representative disagreed and moved jointly 
for remand.  The Board remanded for additional, adequate 
notice in September 2008.  An initial November 2008 letter 
did not have compliant notice.  The appellant was provided 
Kent-compliant notice in an August 2009 letter.  The 
appellant responded promptly that he had no further evidence 
to submit in august 2009.  The petition to reopen was 
readjudicated in a September 2009 Supplemental Statement of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The criteria of Kent are satisfied.  See Kent, 
supra.  Satisfaction of the Kent criteria satisfies the first 
element of Quartuccio, supra.  The Board concludes that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records are in the file.  The appellant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  Following the last 
VCAA letter in August 2009, the appellant indicated in an 
August 2009 statement that he had no further evidence to 
submit.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
VA examinations are not provided under VA's duty to assist in 
petitions to reopen.  See 38 C.F.R. § 3.159(c).  As discussed 
below, the Board concludes that no new and material evidence 
has been submitted.  No examination is necessary.  Id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).  

II. Petition to Reopen the Back Disability Claim

The appellant brought a claim for service connection for a 
back disability upon his discharge from service in 1979.  The 
claim was denied in a December 1979 rating decision, because 
the back disability was shown to have pre-existed service and 
was not aggravated by service.  The appellant was notified in 
January 1980 of the adverse decision and of his appellate 
rights; he did not appeal.  The December 1979 decision is 
final.  38 U.S.C.A. § 7104.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Since the 1979 decision, the appellant has submitted numerous 
private medical records (some of which relate to a claim for 
Social Security Administration benefits), dated from 2000 and 
later, as well as VA treatment records concerning the 
progress of his back disability.  These records include those 
from Drs. McCormick, Bernblum, Shah, and Gainsburg, from the 
St. Luke's and Toledo Hospitals in Ohio, and his Social 
Security Administration file, to name some of the providers.  
None of these records give any opinion regarding the etiology 
of the appellant's back disability to include whether his 
back disability was incurred in or worsened by service.  On 
the contrary, a June 2000 report from Dr. Gainsburg states 
that the appellant had onset of his low back disability 
following a February 2000 fall, which was listed as the 
direct cause of the disorder.  While the Board concedes that 
these records are new to the file, they do not raise a 
reasonable possibility of substantiating the claim.  

The appellant has also submitted several copies of his AF-
356, a service form which records the findings of the 
Physical Evaluation Board that recommended his discharge.  
This form has been in the veteran's file since the time of 
his original claim in 1979.  Accordingly, it cannot 
constitute "new" evidence but in fact is duplicative.  

Evidence received since the 1979 RO decision includes the 
veteran's hearing testimony in July 2004 and July 2006, which 
is to the effect that he injured and aggravated his back 
condition in service.  This testimony is essentially 
duplicative of the appellant's original claim and does not 
constitute new and material evidence.    

As there is no evidence which is both new and pertains to the 
reason for the prior denial, the Board finds that new and 
material evidence has not been submitted.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal to reopen a claim of service connection for a back 
disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


